Citation Nr: 0107049	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hives, a left wrist 
disability, a right wrist disability, a lumbar spine 
disability, migraine headaches, seasonal allergies and sinus 
complaints with related headaches, carpal tunnel syndrome, 
and the residuals of frostbite of the left fingers, right 
fingers, left foot, and right foot. 

2.  Entitlement to an evaluation in excess of 10 for status 
post anterior cruciate ligament repair of the left knee.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active duty from November 1993 to February 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends that he has developed hives, a left 
wrist disability, a right wrist disability, a lumbar spine 
disability, migraine headaches, seasonal allergies and sinus 
complaints with related headaches, carpal tunnel syndrome, 
and the residuals of frostbite of the left fingers, right 
fingers, left foot, and right foot as a result of active 
service.  Furthermore, he contends that the 10 percent 
evaluation currently assigned his service connected left knee 
disability is inadequate to reflect its current level of 
severity.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

A review of the record indicates that the veteran's claims 
for entitlement to service connection for hives, a left wrist 
disability, a right wrist disability, a lumbar spine 
disability, migraine headaches, seasonal allergies and sinus 
complaints with related headaches, carpal tunnel syndrome, 
and the residuals of frostbite of the left fingers, right 
fingers, left foot, and right foot were each denied on the 
basis that the veteran had not submitted evidence of a well 
grounded claim.  Because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In addition, the Board notes that the veteran was afforded a 
VA examination of his joints in March 1999.  The veteran's 
left knee disability was examined at this time.  However, the 
examiner did not indicate whether or not the veteran had 
objective evidence of pain, excess fatigability, weakness, or 
incoordination of the left knee.  The Board finds that the 
veteran must be scheduled for an additional VA examination in 
order to address these factors and their possible effect on 
the veteran's disability.  .  DeLuca v. Brown, 8 Vet. App. 
321 (1995).

Accordingly, in order to protect the veteran's right to due 
process and to assist him in the development of his claims, 
this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
disabilities since discharge from active 
service.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service 
connected left knee disability.  All 
indicated tests and studies should be 
conducted, and the range of motion of the 
knee should be provided in degrees.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner(s) should 
comment on the functional limitations, if 
any, caused by the veteran's service 
connected left knee disability.  With 
respect to the subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected left knee 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected left knee disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected left knee 
disability.  The presence or absence of 
weakness, incoordination, and excess 
fatigability should also be noted, and 
any additional functional limitation as a 
result of these factors should be 
described.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





